       Case 1:19-cv-01496-JEO Document 1 Filed 09/09/19 Page 1 of 21                             FILED
                                                                                        2019 Sep-12 PM 04:06
                                                                                        U.S. DISTRICT COURT
                                                                                            N.D. OF ALABAMA



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ALABAMA
                                   EASTERN DIVISION


 JAMES G. DAVIS,

       PLAINTIFF,

 VS.                                               Case No.


 OCWEN LOAN SERVICING,LLC,THE
 BANK OF NEW YORK MELLON FKA
THE BANK OF NEW YORK,AS
 SUCCESSOR TRUSTEE FOR JP
 MORGAN CHASE BANK,N.A., AS
 TRUSTEE FOR NOVASTAR
 MORTGAGE FUNDING TRUST,
 SERIES 2005-3, TRANS UNION,LLC;
 EQUIFAX INFORMATION SERVICES,
 LLC and EXPERIAN INFORMATION
 SOLUTIONS,INC.

       DEFENDANTS.



                                       COMPLAINT



       COMES NOW PlaintiffJAMES G. DAVIS,(hereafter "Plaintiff'or"Davis")by counsel,

and as his Complaint against the Defendants named above, states as follows:

                              PRELIMINARY STATEMENT


       This action arises from the mismanagement of the mortgage loan account secured by the

Plaintiff's home on Alice Street in Alexandria, Alabama, by Defendant Ocwen Loan Servicing,

LLC.("Ocwen"). Ocwen is not highly regarded as a servicer. Its wide-spread servicing abuses

and mishaps are well documented in the press, and govemmental enforcement actions, and its

operational licensing has been suspended in some states. Ocwen has been the subject of

administrative enforcement actions that address the same problems discussed here.
        Case 1:19-cv-01496-JEO Document 1 Filed 09/09/19 Page 2 of 21




       Ocwen relies heavily on automated systems, including its proprietary servicing system

known as RealServicing. This system has been derided by regulators, as well as Ocwen's leaders,

as fundamentally flawed and incapable of handling the information and tasks necessary to

competently service loans. In this case, Ocwen's internal system continues to falsely show that

the loan is in default. This resulted in the automatic reporting of false payment information to

credit bureaus and has severely damaged the Plaintiff's credit.

       Since the onset of these problems, Mr. Davis has made many attempts to have the issues

corrected. This included many calls to Ocwen's servicing department, often speaking with

representatives with poor English skills and no ability to address, much less fix the

problems. Plaintiff also has sent letters directed to Ocwen's designated address for receipt of

Notices of Servicing Errors under the Real Estate Settlement Procedures Act, 12 U.S.C. §§ 2601

ei seq. ("RESPA") detailing the problems. Ocwen was required to reasonably investigate the

errors described in the letters and make appropriate corrections. It failed to do so. This failure is

consistent with findings by regulatory agencies of a fundamental failure to adequately investigate

and correct servicing errors.

       Finally, Plaintiff sent dispute letters to credit bureaus, including Experian, Equifax, and

Trans Union. Each of the bureaus was required to forward the disputes to Ocwen. Ocwen and

each of the bureaus was required to reasonably investigate the disputed information and correct

the reporting to reflect the real payment history. However, inaccurate information is still being

reported by Ocwen.

       Plaintiff asserts claims against for multiple violations of the Real Estate Settlement

Procedures Act, 12 U.S.C. §§ 2601 et seq.("RESPA"), the Fair Debt Collection Practices Act, 15

U.S.C. 1692("FDCPA")and the Fair Credit Reporting Act, 15 U.S.C. 1681 ("FCRA"),as well as

state law, claims.

                                                 2
        Case 1:19-cv-01496-JEO Document 1 Filed 09/09/19 Page 3 of 21




                                 JURISDICTION AND VENUE

        1.     This Court has subject matter Jurisdiction under 28 U.S.C. § 1331 (federal
question), 15 U.S.C. § 1640, 15 U.S.C. 1692k, 12 U.S.C. § 2617 and 28 U.S.C. § 157(b).
       2.       Venue is proper hereunder 28 U.S.C. § 1409 because the events giving rise to
Plaintiffs cause of action occurred in this district.

                                             PARTIES

       3.      Plaintiff is a resident of Calhoun County, Alabama, and is a consumer as defined

by 15 U.S.C. § 1692a(3).

       4.      Defendant Ocwen Loan Servicing, LLC("Ocwen")is a corporation formed outside

the State of Alabama, with its principal place of business in Florida.

       5.      Ocwen's sole or principal business is mortgage loan servicing. As a mortgage

servicer, a regular part of Ocwen's business is the collection of money owed to a separate entity,

which is the actual lender or creditor concerning the mortgage loan. Ocwen sends collection

letters and places collection calls as a regular part of its business. Ocwen uses U.S. mail and

interstate wire communications to conduct its business. Also, when Ocwen obtained the Plaintiffs

loan for servicing, the loan was considered by the lender to be in default. Concerning Plaintiffs

loan, Ocwen was at all times a "debt collector" as defined by 15 U.S.C. §1692a(6).

       6.      Ocwen is also a mortgage servicer as is defined by 12 U.S.C. § 2605(i)(2).

       7.      Defendant The Bank of New York Mellon aka The Bank of New York, as

Successor Trustee for JPMORGAN CHASE BANK, N.A., as Trustee for NovaStar Mortgage

Funding Trust, Series 2005-3 NovaStar Home Equity Loan Asset-Backed Certificates, Series

2005-3("Mellon") is the owner of Plaintiffs loan.

                                                  3
        Case 1:19-cv-01496-JEO Document 1 Filed 09/09/19 Page 4 of 21




        8.      Defendant Trans Union, LLC ("Trans Union") is a corporation formed under the

laws of the State of Delaware, with its principal place of business in the State of Illinois.

        9.      Trans Union is a "consumer reporting agency" as defined in § 1681 of the FCRA,

regularly engaged in the business of assembling, evaluating, and dispersing information

concerning consumers for furnishing "consumer reports," as defined in §1681a(d) of the FCRA,

to third parties.

        10.     Defendant Equifax Information Services, LLC("Equifax") is a consumer reporting

agency as defined in § 1681 of the FCRA, regularly engaged in the business of assembling,

evaluating, and dispersing information concerning consumers for the purpose of fumishing

consumer reports, as defined in § 1681 a(d)of the FCRA,to third parties.

        11.     Defendant Experian Information Solutions, Inc. ("Experian") is a corporation

formed under the laws ofthe State of Ohio, with its principal place of business in the State ofOhio.

Experian is a "consumer reporting agency" as defined in § 1681 of the FCRA, regularly engaged

in the business of assembling, evaluating, and dispersing information concerning consumers for

fumishing "consumer reports," as defined in § 1681a(d)of the FCRA,to third parties.

        12.     Defendants Experian, Equifax, and Trans Union are sometimes referred to herein

collectively as the"CRA Defendants."

                                  FACTUAL ALLEGATIONS


        13.     On or about September 9, 2005, Plaintiff entered into a loan agreement with

NovaStar Mortgage Inc. for $81,900 at 9.700%. The loan is secured by a mortgage on PlaintifTs

property in Alexandria, Alabama and was recorded in Calhoun County, Alabama. This is the

Plaintiffs principal residence.

        14.     Each payment is due on the first of each month but not considered late until after a

grace period of fifteen (15)calendar days. If and only if, the payment is not received within the

                                                  4
        Case 1:19-cv-01496-JEO Document 1 Filed 09/09/19 Page 5 of 21




grace period, the Note allows the lender to charge a late fee in the amount of5% of the overdue

payment. Upon information and belief, under the terms of Ocwen's agreement with the owner of

the loan, Ocwen is entitled to retain the full amount ofeach late charge received.

        15.    Davis's Mortgage requires him to keep the property insured, and at all relevant

times, he did. Ocwen, however improperly forced placed insurance several times,causing Plaintiff

to lose time and money.

        16.    The Note allows recovery ofdefault-related expenses, including attorneys' fees, but

only when the loan balance has been accelerated. The Note does not expressly allow recovery of

inspection costs or property evaluation costs; it only allows expenses incurred in the enforcement

of the Note, and only when that the debt has been accelerated.

        17.    The mortgage allows recovery of certain costs "reasonable or appropriate" to

protect the lender's interest in the property, but only in certain limited circumstances. Those

circumstances include 1) after a default; 2)during a legal proceeding, such as bankruptcy; or 3)if

the property is abandoned. The costs that can be incurred or collected under those circumstances

include "reasonable attorneys' fee" related to the protection ofthe lender's interest in the property

and its rights under the mortgage. However,such costs are not recoverable under the Note, where

the debt has not been accelerated.


        18.    Under the terms of the mortgage, each payment must be applied in the following

order: first, to interest due under the Note; second, to principal payment under the Note; third, to

the amount required to be paid into the escrow account for taxes and insurance; and fourth, to any

other charges, including late fees or additional default-related costs.

        19.    PlaintifTs mortgage is securitized, meaning it is held by an "investor," in this case.

The Bank ofNew York Mellon aka The Bank of New York,as Successor Trustee for JPMORGAN

CHASE BANK,N.A., as Trustee forNovaStar Mortgage Funding Trust, Series 2005-3 NovaStar

                                                  5
        Case 1:19-cv-01496-JEO Document 1 Filed 09/09/19 Page 6 of 21




Home Equity Loan Asset-Backed Certificates, Series 2005-3, which pools the loan with many

other loans for investment purposes.

       20.     Over 60% of all mortgages in the U.S. are held in this way. These companies,such

who hold securitized mortgages typically hire separate companies- mortgage servicers - to handle

the day-to-day functions of the mortgage, including collecting and applying payments, managing

the escrow account, among other things. This means that Borrower deals exclusively with

mortgage servicers, not the actual owners of his loan, and depends on the abilities and competence

of the servicer to properly handle payments, escrow accounts, pay-offs, transfers, and all other

aspects ofthe mortgage loan.

       21.     At the same time. Borrowers have no say in whether servicing will be transferred

or to which company. Borrowers do not select or hire his servicers. Borrowers also cannot fire

his mortgage servicer, no matter how abusive its practices or how dissatisfied the borrower

becomes. Borrowers also have no control over the transfer of his loan from one servicer to another.


Borrower is not consulted or even apprised of any pending servicing transfer. The only notice

provided to a Borrower occurs just before or Just after the actual transfer date. By that time the

new servicer has already been selected. The actual transfer date is the last step of the transfer

process and happens long after the decision to transfer is made. Thus, even though the choice of

servicer fundamentally impacts that the experience a borrower regarding all aspects of his

mortgage loan, that same borrower has zero input on when, whether or to which company his loan

will be transferred.


       22.     Since the transfer, more of Ocwen's servicing problems have come to light. In

2017 over 20 states issued "Cease and Desist Orders" addressing wide-spread servicing errors and

abuses. That same year, the Consumer Finance Protection Bureau("CFPB")publicized its finding

from a years-long investigation of Ocwen's practices in an enforcement action filed in the Southern

                                                6
       Case 1:19-cv-01496-JEO Document 1 Filed 09/09/19 Page 7 of 21




District. The CFPB concluded that Ocwen's practices dating back to 2009 were fundamentally

flawed, that it committed numerous violations of federal consumer laws and that's practices have

harmed thousands of consumers. Among the problems highlighted by the CFPB is precisely the

issues experienced by Plaintiff: misapplied payments, late posting of payments, the collection of

illegal fees, false credit reporting and treatment of loans as defaulted when he is in fact current.

Also, the CFPB found a wide-spread failure to adequately respond to Notices of Servicing Errors

received from the borrower and the inability to reasonably investigate and correct those errors.

       23.     A primary focus of the CFPB's analysis was the proprietary servicing platform

known as RealServicing which Ocwen has used since 2009 to handle virtually aspect ofservicing.

This system was described in an internal email from Ocwen's Chief Executive Officer as "[a]n

absolute train wreck." The RealServicing system was found by the CFPB to be fundamentally

incapable of handling the information and tasks necessary to properly service loans consistently.

Many of the problems associated with Ocwen's RealServicing system mirror that problems

Plaintiff experienced. In 2015, Ocwen's officers admitted that "no systematic controls exist to

prevent duplicative disbursements in RealServicing resulting in 6k-12k incidents per year." The

CFPB also found that"Ocwen has routinely failed to send Borrower timely and accurate periodic

statements, failed to timely and accurately credit and apply borrower payments, and failed to

correct billing and payment errors"- all problems faced by Plaintiff and described below.

       24.     All ofthese problems were compounded by Ocwen's decision to increase its profits

by massively increasing the number of loans it was servicing. Between 2010 and 2012 Ocwen's

residential servicing portfolio grew from 351,595 loans to 2,861,918. That's an increase of over

800%. The CFPB found that Ocwen's systems were woefully inadequate to handle this huge

influx of loans, that Ocwen's clients were well aware of the problems and that thousands of

Borrowers were harmed as a result. Ocwen has further expanded its servicing portfolio by

                                                 7
           Case 1:19-cv-01496-JEO Document 1 Filed 09/09/19 Page 8 of 21




purchasing PHH in 2018, despite no demonstration that the underlying servicing problems have

been remedied.


       25.      On April 1, 2012 servicing of Plaintiffs mortgage loan was transferred to Ocwen,

At the time of the servicing transfer to Ocwen, the loan was considered by the owner to be in

default.


       26.      Prior to the transfer of servicing to Ocwen Plaintiff had always paid his own taxes

and insurance related to the home at issue.


       27.      The home was insured, and the taxes were current at the time of the servicing

transfer.


       28.      On May 23,2013, Mrs. Davis filed for relief under Chapter 13 and listed Ocwen as

a creditor.


       29.      The Davises made all their payments to the bankruptcy trustee and Ocwen in a

timely fashion until Mrs. Davis passed away on March 30, 2015.

       30.      Mr. Davis continued to make the Chapter 13 Plan payments until the case was

dismissed on May 23, 2017.

       31.      During the case, Ocwen filed a proof of claim for a pre-petition arrearage for

$23,401.65.

       32.      Mrs. Davis's confirmed. Chapter 13 Plan called for the trustee to make the current

mortgage payments and proposed to cure any pre-petition arrearage.

       33.      According to the Trustees final report, Ocwen was paid $42,973.25 as current

mortgage payments and $15,853.12 on the mortgage arrearage. This left $7,548.53 still owing on

the arrearage claim.

        34.     On August 21, 2017, Mr. Davis paid Ocwen $8,082.16, bringing the loan current.

Ocwen Continues to Hold Plaintiff in Default


                                                 8
        Case 1:19-cv-01496-JEO Document 1 Filed 09/09/19 Page 9 of 21




       35.     Even though Mr. Davis had brought the loan current, Ocwen continued sending

him statements indicating that he was behind on his payments. Moreover, Ocwen continued

charging him late fees and other fees, even though the loan was current.

       36.     After making numerous telephone calls, Mr. Davis contacted Ocwen by letter

during January and February of2018 explaining that Ocwen had committed errors in servicing the

account, including the fact that his loan was current. He also asked that his account be corrected.

Those letters were directed to the address designated by Ocwen for receipt ofNotices of Servicing

Error("NOE")under RESPA.

       37.     Finally, on March 11, 2019, Mr. Davis sent Ocwen yet another NOE setting out

other errors that Ocwen had committed while servicing such as the following:

       >       Force placing insurance when the property was already insured;

       >       Charges for property taxes that were already paid;

       >       Failing to credit regular mortgage payments appropriately;

       >      Improper charging of late fees, property inspection fees, and title searches.

       38.    The NOE asked that the errors be corrected.

       39.    Ocwen responded on March 21, 2019, stating that it had received the NOE.

       40.    On March 21,2019,the same day, Mr. Davis received a separate response.

       41.    Ocwen only responded with a payment history, general statements about the loan,

and denied that any error occurred. No corrections were made.

       42.     Each letter was a Notice of Servicing Error under 12 U.S.C. § 2505(e). They

correctly identified the loan, borrower and property address; and each was sent to the address

Ocwen designated for receipt of NOEs. Each letter adequately described the error and requested

that Ocwen investigate and make corrections. Because the letter constituted an NOE as defined in

RESPA,Ocwen was required to investigate the alleged error and correct the account reasonably.

                                                9
       Case 1:19-cv-01496-JEO Document 1 Filed 09/09/19 Page 10 of 21




That did not happen.

       43.      Any reasonable investigation ofthe errors described in Plaintiff NOEs would have

revealed at least the following:                              ^
             > That the Plaintiff had brought the loan current;

             > That the Plaintiff made all his mortgage payments after bringing the loan current;

             > That Plaintiff had adequately insured the property at all relevant times;

             > That Plaintiff paid his property taxes without an escrow account.

Ocwen's Failure to Correct its Error and Its Continued Wrongful Collections


       44.      Ocwen failed to appropriately respond to the NOEs and make corrections as

required by RESPA and its implementing regulations. To the contrary, Ocwen continued to send

late notices regularly, wrongfully impose default-related fees, inaccurately reported the status of

his account to credit bureaus as delinquent, even though Plaintiff timely submitted his mortgage

payments and the loan was in fact current.

Fake Credit Reporting


       45.      As part of its servicing duties, Ocwen regularly reports to consumer reporting

agencies ("CRAs"), including the "CRA Defendants" loan information, including payment

history, regarding the Plaintiff mortgage loan.

       46.      Ocwen's servicing errors include the systematic and consistent false reporting of

the status of the loan. This practice began as early as 2013 and continues to the date of the filing

of this Complaint.

       47.      The reported false delinquencies include thirty (30) day delinquencies for several

months since June 2012. This inaccurate reporting has significantly impaired the Plaintiffs

creditworthiness and his access to credit. Consequently, Plaintiff has suffered substantial credit

damage.

                                                  10
       Case 1:19-cv-01496-JEO Document 1 Filed 09/09/19 Page 11 of 21




       48.     Mr. Davis submitted written disputes to the CRA Defendants and Ocwen directly

challenging the accuracy of this information. Mr. Davis's latest dispute was sent to the CRA

Defendants on June 13,2019. In these dispute letters, Mr. Davis explained that the loan had been

paid current and was not in arrears.

       49.     Each of Mr. Davis's credit reporting disputes was forwarded to Ocwen by the CRA

Defendants. The dispute letters, together with the information in its file, provided ample evidence

to Ocwen that the disputed credit reporting was false. Ocwen nevertheless verified the reporting

to the CRA Defendants, knowing that this would result in continued false information reported on

Mr. Davis's credit file. Defendant also knew or should have known,that this false reporting would

cause Mr. Davis financial harm. Moreover, Ocwen continued furnishing the false and derogatory

information to credit bureaus, including the CRA Defendants, with the knowledge that such

information was false or,at a minimum,could not be verified through any reliable account records.

       50.     Mr. Davis received responses from the CRA Defendants to each of his disputes. In

each response, the CRA Defendants failed to correct their reporting the Ocwen account.

       51.     The information provided by Mr. Davis to the CRA Defendants conclusively

demonstrates that the data reported by Ocwen is false and unreliable and that any reliance on

Ocwen's verification is unreasonable. Ocwen did not provide the CRA Defendants with any

information or documents refuting the evidence supplied by Mr. Davis, and its response to the

CRA Defendants was limited to a bis unsubstantiated statement that the information reported was

correct.


       52.     The CRA Defendants failed to perform any reasonable independent investigation

of Mr. Davis's disputes and the information provided in support of that dispute. The CRA

Defendants' decision to rely on a biased and unsubstantiated statement by Ocwen, in the face of

the information provided by Mr. Davis, was unreasonable and constituted a failure to perform the

                                                II
        Case 1:19-cv-01496-JEO Document 1 Filed 09/09/19 Page 12 of 21




duties required under the FCRA. The CRA Defendants continued reporting the false and

derogatory information to the credit bureaus, with the knowledge that such information was false

or, at a minimum, had not been verified through any reliable account records.

        53.    Each of Mr. Davis's dispute letters constitutes as a "consumer dispute" as defined

by FCRA, and each dispute triggered the requirements set out in 15 U.S.C. § I68li and 1681s-

2(b).

        54.    Ocwen failed to perform any reasonable investigation of Mr. Davis's disputes.

Ocwen verified the reporting and continued furnishing the false and derogatory information to the

CRA Defendants with the knowledge that such information was false or, at a minimum,could not

be verified through any reliable records.

        55.    The false and derogatory information reported regarding the Ocwen loan is

lowering Mr. Davis's credit score and has caused him to be denied credit.

        56.    Mr. Davis has suffered damages proximately resulting from the failure by Ocwen

and the CRA Defendants to adequately investigate his disputes and cease the false reporting

relating to his loans. The injuries suffered by Mr. Davis include, but is not limited to, the loss of

credit, loss of the ability to purchase and benefit from credit, mental and emotional pain, distress,

anguish, humiliation, frustration, anxiety, and embarrassment.

        57.    The harm suffered by Mr. Davis as a proximate result of Defendant's wrongful acts,

as described herein, constitutes injury-in-fact and bears a close relationship with the types of harm

for which the law has traditionally allowed redress under common law claims for breach of

mortgage, accounting, fraud, defamation, libel, invasion of privacy, wanton collections,

negligence, and willfulness.

                                             COUNT 1
                                  (VIOLATIONS OF RESPA)

        58.    This count is against Ocwen only.
                                                 12
       Case 1:19-cv-01496-JEO Document 1 Filed 09/09/19 Page 13 of 21




       59.      The allegations stated in all of the above paragraphs is incorporated as if fully

asserted herein.


       60.      Section 6(d) of the Real Estate Settlement Procedures Act("RESPA."), 12 U.S.C.

§ 2605(e), grants Borrower the right to submit a "qualified written request"("QWR")to the loan

servicer requesting information and documents about the servicing of his loan. That provision and

its implementing regulations also grant Borrower the right to submit a "notice of servicing error"

("NOE"), identifying perceived errors committed by the servicer. 12 U.S.C. § 2605(e) and 12

C.F.R.§ 1024.35.

       61.      A QWR and NOE must sufficiently identify the borrower, the account and the

perceived servicing error, jd

       62.      RESPA requires the servicer takes specific actions upon receipt of an NOE,

including the conducting a reasonable investigation of the error. The servicer is also required to

make all "appropriate corrections" to the account.

       63.      Plaintiffs mortgage is a "federally related mortgage loan" within the meaning of

12 U.S.C. §2602(1).

       64.      Ocwen is a "servicer" concerning Plaintiff loan as that term is defined in 12 U.S.C.

§ 2605(i)(2).

       65.      Plaintiffs March 11, 2019 letter constitutes a "qualified written request"("QWR")

and a "notice ofservicing error"("NOE")within the meaning of 12 U.S.C. § 2605(e). Ocwen was

required to reasonably investigate the errors identified in the letter, make all appropriate

corrections, and provide the information and documents requested. Ocwen was also required to

cease any derogatory credit reporting to CRAs for 60 days after the receipt ofthe NOE.




                                                 13
       Case 1:19-cv-01496-JEO Document 1 Filed 09/09/19 Page 14 of 21




          66.      Ocwen failed to correct the errors identified in that letter and on information and

beliefcontinued to report false and derogatory information to credit bureaus in further violation of

12 U.S.C.§ 2605(e).

          67.      Plaintiff has suffered actual damages as a proximate result of Ocwen's failure to

comply with Section 2605(e), including mental anguish and emotional distress. PlaintifT actual

damages also include fees, interest and other charges incurred as a result of Ocwen's false belief

that Plaintiff is in default; loss ofequity as a result of Ocwen's failure to properly apply payments;

and costs incurred in sending the NOE which, because of Ocwen's failure to correct its servicing

error, were for naught.

       68.         Ocwen has engaged in a pattern and practice of acts and omissions which violate

Section 2605(e), including its repeated violations concerning Plaintiff, enough to allow recovery

of statutory damages under Section 2605(f)-

          WHEREFORE, Plaintiff requests the Court enter a judgment against Ocwen for each

violation of RESPA,awarding the following relief:

                a. Statutory and actual damages as provided in 12 U.S.C. § 2605(0;

                b. Reasonable attorney's fees, and costs expended in this proceeding; and

                c. Such other and further relief as the Court may deem and proper.

                                               COUNT II
                                       (FDCPA VIOLATIONS)

          63.      Plaintiff realleges and incorporates all preceding paragraphs as if fully set out

herein.


          64.      Defendant Ocwen is a "debt collector" as defined by the FDCPA, 15 U.S.C. §

1692a(6).

          65.      Ocwen has violated the FDCPA in connection with its attempts to collect the

account against Plaintiff. Ocwen's violations include, but is not limited to, the following:
                                                    14
       Case 1:19-cv-01496-JEO Document 1 Filed 09/09/19 Page 15 of 21




             a. Collecting and attempting to collect late fees it was not entitled to in violation of

                 15 U.S.C. § I692f(l);and

              b. Providing false information regarding the status of Plaintiff loan in violation of

                 15 U.S.C. § 1692c.

       66.      As a result of its violations of the FDCPA, Ocwen is liable to Plaintiff for actual

damages, statutory damages,costs, and attorney's fees.

       WHEREFORE,Plaintiff respectfully requests thatjudgment be entered against Defendant

Ocwen for the following:

             a. Actual and statutory damages under 15 U.S.C. 1692k;

             b. Costs and reasonable attorney's fees under 15 U.S.C. § 1692k; and

             c. Such other and further relief as this Court deems Just and proper, the premises

                considered.

                                            COUNT HI
                              (FCRA VIOLATIONS - OCWEN)

       67.      Plaintiffrealleges and incorporate all preceding paragraphs as iffully set out herein.

       68.      This is a claim by Mr. Davis against Ocwen for violations ofthe federal Fair Credit

Reporting Act("FCRA"), U.S.C. §1681 et seq.

       69.      Ocwen furnishes credit information to consumer credit reporting agencies as FCRA

defines those terms. Ocwen is subject to requirements of FCRA, including those duties set out in

I5U.S.C. §l68ls-2(b).

       70.      At all relevant times and at least as early as March 2018, Ocwen provided

derogatory and false credit information relating to the Plaintiffs mortgage account to consumer

reporting agencies("CRAs"), including Equifax, Experian, and Trans Union. The CRAs reported

this false and derogatory information to third parties, including Mr. Davis's potential lenders and


                                                  15
       Case 1:19-cv-01496-JEO Document 1 Filed 09/09/19 Page 16 of 21




others who may be in a position ofevaluating Mr. Davis's creditworthiness, credit standing,credit

capacity, character, and general reputation.

       71.      As stated above, Mr. Davis provided written disputes of this information

to Equifax, Experian, and Trans Union.

       72.      The disputes described herein each constitute a "consumer dispute." and each

dispute triggered the requirements set out in 15 U.S.C. § 1681 i and I68ls-2(b). Upon information

and belief, information about each dispute was forwarded to Ocwen, as required by 15 U.S.C. §

I68li(a)(2).

       73.      Information was available to Ocwen that should have, upon any reasonable

investigation, informed it that it was reporting false information regarding Plaintiffs payment

history. Despite its knowledge that the information being reported on FlainlifTs credit file was

false and could not be verified by any reliable account records, Ocwen repeatedly verified the false

and derogatory information as accurate, knowing that by doing so Plaintiffs creditworthiness

would be damaged.

       74.      Ocwen has taken actions which violate FCRA, specifically 15 U.S.C. §1681s-

2(b). These actions include, but are not limited to, the following:

             a. Failing to fully, properly or reasonably investigate the Plaintiffs dispute of

             the reporting of the false and derogatory information;

             b. Failing to review all relevant information regarding Plaintiffs dispute and by

             disregarding that information after review;

             c. After receiving notice of Mr. Davis's dispute from the credit bureaus, continuing

             to submit false and derogatory information to consumer reporting agencies regarding

             Mr. Davis. Ocwen knew that information to be false, incomplete and not

             verifiable; and

                                                 16
      Case 1:19-cv-01496-JEO Document 1 Filed 09/09/19 Page 17 of 21




             d. Failing to modify, delete, or permanently block the reporting ofcredit information

                regarding Plaintiff which Ocwen knew to be false, incomplete and not verifiable;

             e. Failing to accurately respond to Mr. Davis's disputes made through the CRA

                Defendants after receipt ofthat dispute.

             f. As a proximate result ofthis conduct, Mr. Davis suffered actual damages including,

             but not limited to, the loss of credit, loss of the ability to purchase and benefit from

             credit, mental and emotional pain, distress, anguish, humiliation, frustration, anxiety,

             and embarrassment.


       75.         Ocwen's acts and omissions made in violation ofthe FCRA were willful,entitling Plaintiffto

recover remedies provided in 15 U.S.C. §168In.

       76.         Ocwen's acts and omissions made in violation ofthe FCRA were negligently made,

entitling Plaintiff to recover the remedies provided under 15 U.S.C. § § I68I0 and 168In.

          WHEREFORE, Mr. Davis requests that this Court enter a judgment against

Defendant Ocwen for negligent and willful violations of the FCRA and award Plaintiff actual

damages, including damages for mental and emotional pain, distress, anguish, humiliation,
frustration, anxiety, and embarrassment; statutory damages; punitive damages; costs and

attorney's fees and further requests such other relief as the Court deems Just and proper, the
premises considered.

                                                 COUNT IV
                     (BREACH OF MORTGAGE AGREEMENT AND NOTE)

          77.       Plaintiffrealleges and incorporate all ofthe preceding paragraphs as iffully set out

herein.


          78.       This Count asserts claims against both Ocwen and Mellon

          79.       Mellon discharges its duties and obligations under the subject mortgage and note
through the actions of Ocwen, its mortgage servicing agent at all relevant times.
                                                       17
       Case 1:19-cv-01496-JEO Document 1 Filed 09/09/19 Page 18 of 21




       80.     The mortgage agreement requires that every payment accepted by the Lender be

applied first to interest, then to principal and then to any amounts owed to escrow. Mellon,through

the actions of its servicing agent Ocwen, has breached the mortgage agreement by failing to apply

Plaintiffs payments received after the discharge correctly. Mellon has also, through the actions

of Ocwen, charged late fees and other default-related charges in the absence of any delinquency

and contrary to the provisions ofthe mortgage and note.

       81.     Plaintiff has suffered damage as a proximate result of the said breach.

       WHEREFORE, Plaintiff requests that this Court enter judgment against Ocwen and

Mellon for breach of the mortgage and award him compensatory damages, including damages for

mental anguish and emotional distress, plus interest and costs. Plaintiff further request such other

relief as the Court deems just and proper, the premises considered.

                                              COUNT V
                        (FCRA VIOLATIONS-CRA DEFENDANTS)

       82.     Mr.Davis realleges and incorporates all ofthe preceding paragraphs as iffiilly setout herein.

       83.     This count states claims for negligent and willful violations of the Fair Credit

Reporting Act("FCRA")against Defendant Experian, Equifax, and Trans Union under 15 U.S.C.

§ § I68I0and 168In.

       84.     Each of the CRA Defendants is a "consumer reporting agency" as that term is

defined in FCRA.


       85.     Each ofthe CRA Defendants have reported false and derogatory credit information

on Mr. Davis's credit report relating to the above-described loan. This information was published

to third parties, including Mr. Davis's potential lenders and others in a position to evaluate Mr.

Davis's creditworthiness, credit standing, credit capacity, character, and general reputation. This

false and derogatory information was, at all relevant times, reported by the CRA Defendants to

said third parties by a "consumer report" as that term is defined in the FCRA.
                                                   18
       Case 1:19-cv-01496-JEO Document 1 Filed 09/09/19 Page 19 of 21




        86.      Mr. Davis notified the CRA Defendants that the infoimation being reported on his
credit file related to Ocwen was false, and he provided documentation supporting his dispute and
requested that the data be corrected.

        87.      Each ofthe CRA Defendants failed in its duty to reasonably investigate Mr. Davis's

disputes and have merely parroted the false information supplied by Ocwen without performing
any meaningful or reasonable independent investigation

       88.       The CRA's failed to comply with the requirements of the FCRA in one or more of

the following ways:

             (a) By willfully and/or negligently failing, in the preparation of the consumer reports

                 concerning Mr. Davis, to follow reasonable procedures to assure maximum

                 possible accuracy ofthe information it published in its reports relative to Mr. Davis;

           (b) By willfully and/or negligently failing to comply with I5U.S.C.§ 1681 i, including,

                 but not limited to, the willful and/or negligent failure to conduct any reasonable

                 reinvestigation to determine wherein the disputed information was accurate,

                 complete and correct;

           (c) By willfully and/or negligently failing to delete data which each of the CRA

                 Defendants knew or, had any reasonable investigation been conducted,should have

                 known was inaccurate, incomplete, and/or could not be verified;

           (d) By failing to adequately respond to Mr. Davis's disputes as required by 15 U.S.C.

                § 1681;

           (e) By failing to exercise due cis and reasonable prudence in the preparation of its

                 reports relative to Mr. Davis.

       89.       As a proximate result ofthis conduct, Mr. Davis suffered actual damages including,

but not limited to, the loss of credit, loss ofthe ability to purchase and benefit from credit; mental

                                                  19
       Case 1:19-cv-01496-JEO Document 1 Filed 09/09/19 Page 20 of 21




and emotional pain, distress, anguish, humiliation, frustration, anxiety, and embarrassment.

       90.     The CRA Defendants" acts and omissions made in violation of the FCRA were

willful, entitling Mr. Davis to recover the remedies provided in 15 U.S.C. §168In.

       91.     The CRA Defendants' acts and/or omissions made in violation of the FCRA were

negligently made,entitling Mr. Davis to recover the remedies provided under 15 U.S.C. § I68I0.

       WHEREFORE, Mr. Davis requests that this Court enter separate judgments against

Experian, Equifax, and Trans Union for negligent and willful violations of the FCRA and award

him actual damages, including damages for mental and emotional pain, distress, anguish,

humiliation, frustration, anxiety, and embarrassment: statutory damages; punitive damages; costs

and attorney's fees. Mr. Davis further requests such other relief as the Court deemsjust and proper,

the premises considered.

       It is respectfully submitted on this the 3     day of September 2019



                                                          JD^f^WOOD.'            91E35E)
                                                          J. Rt^MER(R         K8712)
                                                  lERWOOD&RiEM              P.C.
                                              Attorneys for Plaintiff
                                             21 South Section Street
                                             Fairhopc. Alabama 36532
                                             Telephone:(251)990-5558
                                              E-mail: eniindenvoodifli.alalaw.com



                                             PLAINTIFBDEMA                    lAL BY JURY




DEFENDANTS TO BE SERVED BY CERTIFIED MAIL A;                            LLOWS:


Ocwcn Loan Servicing, LLC
C/0 Corporation Service Company Inc
641 South Lawrence Street
Montgomery. Al 36104
                                                20
       Case 1:19-cv-01496-JEO Document 1 Filed 09/09/19 Page 21 of 21




Trans Union, LLC
C/0 Prentice-Davis Corporation System Inc.
150 South Perry Street
Montgomery, Alabama 36104

Equifax Information Services, LLC
C/0 Corporation Service Company inc
641 South Lawrence Street
Montgomery, A! 36104

Experian Information Solutions, Inc.
C/0 C T Corporation System
2 North Jackson St., Suite 605
Montgomery, A1 36104

The Bank Of New York Mellon Aka The Bank Of New York , As Successor Trustee For Jp
Morgan Chase Bank, N.A., As Trustee For Novastar Mortgage Funding Trust, Series 2005-3 c/o
Bank of New York Mellon Corporation is a resident of the United States located at One Wall
Street, New York, New York, 10286, Attn: Legal Division 111 h Floor, Legal Process Unit




                                             21
